Citation Nr: 0922452	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  97-30 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee disability, status post arthrotomy.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from September 1961 to 
August 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The Veteran 
testified at a personal hearing at the RO in February 1999.  

The issues on appeal were last before the Board in February 
2007 at which time the increased rating claim was denied and 
the service connection claim was remanded for additional 
evidentiary development.  The Veteran appealed the denial of 
a rating in excess of 10 percent for the residuals of a right 
knee disability, status post arthrotomy to the United States 
Court of Appeals for Veterans Claims (the Court).  In March 
2008, the Court remanded the claim of entitlement to a rating 
in excess of 10 percent for the residuals of a right knee 
disability, status post arthrotomy, back to the Board for 
compliance with the instructions included in a March 2008 
Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

The Veteran has claimed entitlement to an increased rating 
for his service-connected right knee disability.  A pertinent 
decision which was issued during the pendency of this appeal 
is the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), in which the Court established significant new 
requirements with respect to the content of the duty-to-
assist notice which must be provided to a veteran who is 
seeking a higher rating.  With respect to increased rating 
claims, the Court found that, at a minimum, a 38 U.S.C. § 
5103(a) notice requires that the Secretary notify the veteran 
that, to substantiate such a claim: (1) the veteran must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
veteran's employment and daily life; (2) if the Diagnostic 
Code (DC) under which the veteran is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the veteran demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening on the veteran's 
employment and daily life (such as a specific measurement or 
test result as in the current case with the right knee 
claim), the Secretary must provide at least general notice of 
that requirement to the veteran; (3) the veteran must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
DCs, which typically provide for a range in severity of a 
particular disability from 0% to as much as 100% (depending 
on the disability involved), based on the nature of the 
symptoms of the condition for which disability compensation 
is being sought, their severity and duration, and their 
impact upon employment and daily life; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the Secretary to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Applying these principles to the claim of 
entitlement to a rating in excess of 10 percent for residuals 
of a right knee disability, status post arthrotomy, the Board 
finds that the Veteran has not been provided with any 
notification letter which meet the requirements set forth in 
Vazquez-Flores v. Peake, supra.  A remand is required to 
correct this deficiency.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d).  The fulfillment of the VA's statutory 
duty to assist the veteran includes providing additional VA 
examination by a specialist when indicated, conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The last time the Veteran's service-
connected right knee disability was evaluated for 
compensation and pension purposes was in June 2005.  A July 
2008 VA clinical record reveals that the Veteran informed the 
examiner that his right knee was so painful that he sometimes 
could not walk well at all and he was using a cane to 
ambulate.  Thus, there is some evidence of record of an 
increase in symptomatology since the time of the last VA 
examination.  In the current case, the Board finds that the 
VA examination which is four years old is stale and a new VA 
examination is required in order to determine the current 
symptomatology associated with the service-connected 
residuals of a right knee disability, status post arthrotomy.  
The Board notes that the Veteran's representative has also 
requested in a March 2009 communication that this issue be 
remanded for a current VA examination.  

The Veteran has claimed entitlement to an acquired 
psychiatric disorder.  A VA examination was conducted in June 
2005.  At that time, the examiner determined that she could 
not provide an opinion as to the etiology of the currently 
existing acquired psychiatric disorder without resort to 
speculation.  In February 2007, the Board remanded the claim 
in order to have the VA examiner review additional evidence 
submitted in support of the claim.  The examiner was directed 
to examine all pertinent evidence in reaching her conclusion 
including August 2006 lay statements from family members 
which referenced changes the authors had observed in the 
Veteran prior to and after his discharge from active duty.  
In a December 2007 addendum to the June 2005 examination 
report, the examiner wrote that, in light of more recent 
evidence based on observations and reports of his family 
members, it appeared that the onset of the Veteran's 
psychotic symptoms occurred while he was in active service.  

There is no indication that the RO had a chance to review the 
December 2007 addendum to the June 2005 VA examination.  No 
supplemental statement of the case was promulgated subsequent 
to the December 2007 VA examination addendum.  A supplemental 
statement of the case must be issued addressing this 
evidence.  38 C.F.R. § 19.31.

The December 2007 change in the examiner's opinion was based 
on statements from the Veteran's family that the Veteran's 
letters sent home during active duty began to contain bizarre 
and psychotic content which reportedly continued to manifest 
in his thinking and speech after returning home from service 
in 1963.  The letters which were included as examples of this 
behavior, however, were produced by the Veteran subsequent to 
his active duty service.  One letter referenced the Veteran 
having an attorney working on his case in Washington, D.C. 
and in the other letter, the Veteran reports that he has been 
receiving money for a service-connected disability since 
1963.  The Board notes there are numerous rambling letters 
from the Veteran but all of these were produced many years 
after the Veteran's discharge.  Also associated with the 
claims file are letters to the Veteran which were written by 
his mother while he was on active duty but these letters do 
not indicate any problems with the Veteran's mentation.  The 
Board finds that attempts should be made to obtain copies of 
the letters referenced by the Veteran's relatives which were 
written by the Veteran while he was on active duty or within 
one year of active duty.  

While a VA examiner is entitled to consider the evidence from 
the Veteran's relatives as documenting problems with his 
mentation while on active duty, the examiner must also 
consider the evidence of record which indicates that there 
were no problems during active duty.  The Veteran's service 
personnel records indicate that he received evaluations of 
excellent while on active duty and, in July 1963, shortly 
before discharge, received a letter of commendation as to the 
performance of his duties.  He also was in receipt of a 
secret security clearance while in the service.  Furthermore, 
the objective post-service evidence demonstrates that the 
Veteran was employed by the United States Post Office without 
any problems from the time of his discharge until 1968 when 
that employment was terminated due to problems with his 
knees.  Furthermore, the medical records dated in 1983 and 
1984 which are the first evidence of record documenting 
problems with mentation do not indicate in any way that the 
disorder was of a long standing nature.  This evidence 
appears to weigh against the Veteran's claim and those of his 
relatives, but was not addressed in the VA examination 
report.  The Court has held that the Board is prohibited from 
reaching its own unsubstantiated medical conclusions.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  And when 
the medical evidence is inadequate, the VA must supplement 
the record by seeking an advisory opinion or ordering another 
medical examination.  Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  The Board finds that another VA examination is 
required which addresses all the evidence of record, both 
favorable and unfavorable to the Veteran's claim, and to 
provide reasons and bases for the etiology opinion which is 
grounded in all the evidence of record.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA 
notice that apprises him of the 
information related to increased rating 
claims, as outlined by the Court in 
Vazquez-Flores.

2.  Request that the Veteran provide 
copies of any and all letters he wrote 
during his active duty service or within 
one year of discharge and, if possible, 
contact the authors of the August 2006 lay 
statements and request that they provide 
copies of any correspondence the Veteran 
produced during his active duty service or 
within one year of discharge.  

3.  Schedule the veteran for a VA 
examination by an appropriately qualified 
health care professional to determine the 
current severity of the service-connected 
right knee disability.  The veteran's 
claims folder should be made available to 
and pertinent documents therein reviewed 
by the examiner.  The examination report 
should reflect that such a review was 
conducted.  The examiner's report should 
set forth range of motion studies and the 
examiner should identify the range of 
motion affected by pain.  The examiner 
should provide an opinion as to whether 
the right knee disability is manifested by 
recurrent subluxation and/or lateral 
instability and, if so, to characterize 
the associated subluxation or lateral 
instability as slight, moderate or severe.  
The extent of any incoordination, weakened 
movement and/or excess fatigability on use 
should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement, pain 
and/or excess fatigability on use should 
be assessed in terms of additional degrees 
of limitation of motion of the right knee.  
The examiner must provide an opinion as to 
whether the veteran's subjective reports 
of pain are substantiated or are otherwise 
capable of substantiation.  The examiner 
should comment on any weakness, pain on 
use, or other symptoms during flare-ups.  

4.  Schedule the Veteran for a VA 
examination by an appropriately qualified 
health care professional to determine the 
nature, extent and etiology of any 
acquired psychiatric disorder found on 
examination.  The veteran's claims folder 
should be made available to and pertinent 
documents therein reviewed by the 
examiner.  The examination report should 
reflect that such a review was conducted.  
Any indicated studies or tests should be 
accomplished.  All clinical findings 
should be reported in detail.  For each 
psychiatric disability diagnosed, the 
examiner should provide an opinion, based 
upon review of the all of the veteran's 
pertinent medical history and with 
consideration of sound medical principles, 
as to whether it is at least as likely as 
not (a 50% or better probability) that 
such disability was manifested during or 
otherwise caused by the Veteran's active 
duty service.   The examiner must explain 
the medical rationale for any conclusions 
and discuss relevant service treatment 
records, service personnel records, and 
post-service medical records as well as 
any other relevant evidence of record 
including the lay statements and the 
Veteran's post-service employment history. 

5.  The claims should be readjudicated.  
If any benefit sought on appeal is not 
granted to the Veteran's satisfaction, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case which addresses all pertinent 
evidence received subsequent to the last 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

